Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Odessa on August 17, 2022.

In the Abstract:
A data extraction method and apparatus includingsending the first to-be-checked data to the client. With the embodiments of the present application, the number of manual operations of the checker is reduced in extracting vehicle passing data, thereby further reducing the number of manual operations in data checking, and improving data checking efficiency.

In the claims:

1. (Currently Amended) A data extraction method, comprising:
obtaining a data extraction instruction sent by a client, wherein the data extraction instruction is an instruction issued by a target checker logging in to the client, and the data extraction instruction carries a user identifier of the target checker as a target user identifier;
obtaining extraction authority information for the target user identifier according to a preset correspondence and the target user identifier as target extraction authority information, wherein the preset correspondence comprises: a plurality of correspondences between user identifiers and extraction authority information, and the extraction authority information is information for representing an authority of a corresponding checker to extract vehicle passing data;
extracting, from to-be-checked vehicle passing data, to-be-checked vehicle passing data that matches the target extraction authority information, as first to-be-checked data; and
sending the first to-be-checked data to the client;
wherein, after sending the first to-be-checked data to the client, the method further comprises:
receiving data invalidation information fed back by the client, wherein the data invalidation information is information that is fed back by the client for first to-be-checked data when the checker logging in to the client determines that this first to-be-checked data is non-violation data;
counting and storing the number of pieces of the received data invalidation information according to the user identifier of the checker logging in to the client; and
counting and storing the number of pieces of the received data invalidation information according to a checkpoint identifier of each piece of first to-be-checked vehicle passing data that is determined as non-violation data,
[[or]]and wherein, before sending the first to-be-checked data to the client, the method further comprises:
setting a preset extracted mark for each piece of first to-be-checked data, so that a checker other than the target checker cannot extract the first to-be-checked data.
11. (Currently Amended) A data extraction apparatus, comprising:
memory;
a first obtaining module, configured for obtaining a data extraction instruction sent by a client, wherein the data extraction instruction is an instruction issued by a target checker logging in to the client, and the data extraction instruction carries a user identifier of the target checker as a target user identifier;
a second obtaining module, configured for obtaining extraction authority information for the target user identifier according to a preset correspondence and the target user identifier as target extraction authority information, wherein the preset correspondence comprises: a plurality of correspondences between user identifiers and extraction authority information, and the extraction authority information is information for representing an authority of a corresponding checker to extract vehicle passing data;
a first extraction module, configured for extracting, from to-be-checked vehicle passing data, to-be-checked vehicle passing data that matches the target extraction authority information, as first to-be-checked data; and
a first sending module, configured for sending the first to-be-checked data to the client;
wherein the apparatus further comprises:
a receiving module, configured for after the first to-be-checked data is sent to the client, receiving data invalidation information fed back by the client, wherein the data invalidation information is information that is fed back by the client for first to-be-checked data when the checker logging in to the client determines that this first to-be-checked data is non-violation data;
a first counting and storing module, configured for counting and storing the number of pieces of the received data invalidation information according to the user identifier of the checker logging in to the client; and
a second counting and storing module, configured for counting and storing the number of pieces of the received data invalidation information according to a checkpoint identifier of each piece of first to-be-checked vehicle passing data that is determined as non-violation data,
[[or]]and wherein the apparatus further comprises:
a marking module, configured for before the first to-be-checked data is sent to the client, setting a preset extracted mark for each piece of first to-be-checked data, so that a checker other than the target checker cannot extract the first to-be-checked data.


Reasons For Allowance

Claims 1 – 8, 11 – 18 and 21 – 22 are allowed and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the prior art since the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s novel aspect and claim language, combined with the whole, of after sending the first to-be-checked data to the client, the method further comprises: receiving data invalidation information fed back by the client, wherein the data invalidation information is information that is fed back by the client for first to-be- checked data when the checker logging in to the client determines that this first to-be- checked data is non-violation data; counting and storing the number of pieces of the received data invalidation information according to the user identifier of the checker logging in to the client; and counting and storing the number of pieces of the received data invalidation information according to a checkpoint identifier of each piece of first to-be-checked vehicle passing data that is determined as non-violation data, 2Application No.16/468,092 Response to Office Action of May 25, 2022 and wherein, before sending the first to-be-checked data to the client, the method further comprises: setting a preset extracted mark for each piece of first to-be-checked data, so that a checker other than the target checker cannot extract the first to-be-checked data.
AAPA (Applicant Admitted Prior Art as disclosed in as-filed disclosure)suggests a data extraction apparatus (reads on the obvious device that receives the inputted extraction conditions and device authority information from the checker, see AAPA para 0004), comprising: a first obtaining module, configured for obtaining  (reads on the obvious module that receives the inputted extraction conditions from the checker, see AAPA para 0004) a data extraction instruction sent by (reads on extraction conditions from the checker, see AAPA para 0004) a client (reads on the obvious device used by the checker, see AAPA para 0004 and 0006), wherein the data extraction instruction is an instruction issued by (reads on the combination of device authority information representing the checker’s authority to obtain media acquired by the image acquisition device and extraction conditions not limited to any combination of data attributes of the vehicle passing data from the checker, see AAPA para 0004 – 0005) a target checker (reads on the checker who wants to identify whether the vehicle passing data is violation data, see AAPA para 0003 – 0004), and the data extraction instruction carries a user identifier of the target checker as a target user identifier (reads on the device authority information representing the checker’s authority to obtain media acquired by the image acquisition device, see AAPA para 0004); a second obtaining module, configured for obtaining extraction authority information for (reads on the obvious module that receives the device authority information from the checker and determining when the checker has the authority to obtain the images, see AAPA para 0004) the target user identifier (reads on the information representing the checker’s authority to obtain media acquired by the image acquisition device, see AAPA para 0004) according to a preset correspondence (The Examiner construes this to be an obvious limitation of the disclosure of AAPA else there would be no need to determine what authority this particular checker has if there were not at least two checkers with different access to data, see AAPA para 0004) and the target user identifier as target extraction authority information identifier (reads on the information representing the checker’s authority to obtain media acquired by the image acquisition device, see AAPA para 0004), wherein the preset correspondence comprises: a plurality of correspondences between user identifiers and extraction authority information (The Examiner construes this to be an obvious limitation of the disclosure of AAPA else there would be no need to determine what authority this particular checker has if there were not at least two checkers with different access to data, see AAPA para 0004), and the extraction authority information is information for representing an authority of a corresponding checker to extract vehicle passing data (reads on device authority information corresponding to the checker representing the checker's authority to obtain images and/or videos acquired by the image acquisition device, see AAPA para 0004); a first extraction module, configured for extracting (reads on the obvious module used by the data analysis system that extracts vehicle passing data according to the checker and supplied conditions, see AAPA para 0006), from to-be-checked vehicle passing data (reads on a large amount of vehicle passing data that could contain violation data, see AAPA para 0003), to-be-checked vehicle passing data (reads on a large amount of vehicle passing data that could contain violation data, see AAPA para 0003) that matches (reads on the vehicle passing data that corresponds to the passed identifiers, see AAPA para 0003 – 0006) the target extraction authority information (reads on the device authority information from the checker, see AAPA para 0004), as first to-be-checked data (reads on the vehicle passing data that indicates vehicle violation data, see AAPA para 0003); and a first sending module (reads on the obvious module that pushes the extracted vehicle passing data indicated as vehicle violation data to the checker, see AAPA para 0003 and 0006), configured for sending (reads on pushing the extracted vehicle passing data indicated as vehicle violation data to the checker, see AAPA para 0003 and 0006) the first to-be-checked data (reads on the vehicle passing data that indicates vehicle violation data, see AAPA para 0003) to the client  (reads on the obvious device used by the checker, see AAPA para 0004 and 0006); however, AAPA does not teach Applicant’s independent claim language.

Jackson (US Patent No. 10126740 B2) is relied upon to suggest various modules (reads on instructions that implement program logic, see Jackson col. 25 line 60 – col. 26 line 15); and logging in to the client (reads on the user is recognized as preauthorized by the login control and verification features of the request server which is configured to receive a data request from a user/agent, see Jackson col. 5 lines 33 – 40 and col. 11 lines 12 – 47); however, integrating the teachings of Jackson do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art does not suggest Applicant’s independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN F SHAW/Primary Examiner, Art Unit 2496